DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group II (Claims 21-39) in the reply filed on 2/10/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/10/2021 is in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner. Note that although a copy of the document WO 2011/100092 is not provided within the file, the WIPO document claims priority to US PGPUB 2011/0198383 and therefore the US PGPUB 2011/0198383 reference is viewed as a copy of the foreign document.

Claim Objections
Claims 22-34 and 36-39 are objected to because of the following informalities: 
-Claims 22-31, 33, 34, and 36-39 are dependent claims and begin with the phrase “A tool”, however, these claims appear to be referring to a tool that is previously defined and therefore each dependent claim should instead begin with “The tool”.
-Claim 32, line 32 “the action of the firing spring” would be better recited as “action of the firing spring”.
-Claim 34, “the safety comprises” should instead be “the safety blocking element comprises”.
-Claim 38, line 2, “borehold” should be “borehole”.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 21, line 7 recites “a firing spring arranged to bias the firing pin plunger out of the receiver”. This limitation renders the claim indefinite, in view of the Claims 32 and 35 recite the same limitation and therefore are rendered indefinite for the same reasons. Note that if Applicant is intending to recite that the plunger, as situated in the tool is able to be biased out of the receiver, it is requested that Applicant point to the specification that explains under what condition the plunger is situated outside the receiver as in view of the drawings, it is not clear as to how this can be accomplished (note if Applicant is intending to encompass such a function, a 112(a) rejection may be necessitated in a subsequent action). Further note, it would appear that the firing pin is moved in this manner (i.e. out of the receiver), not the firing pin plunger.
Regarding Claim 22, line 4 recites “the annular sleeve”, however, this limitation renders the claim indefinite as “the annular sleeve” lacks antecedent basis within the claim and therefore, it is unclear as to what the Applicant is referring to.
Regarding Claim 23, the claim recites “a tool…further comprising the fastener includes the nail…and a separate bracket”. This limitation renders the claim indefinite as it is unclear as to whether or not the Applicant is attempting to positively claim the fastener as part of the tool or if the Applicant is attempting to further limit other portions of the tool by reciting the type of fastener the tool is being used with. 
Further regarding Claim 23, line 2 recites “loosely penetrated”, however, it is unclear as to what can be viewed as “loosely penetrated” and therefore the claim is rendered further indefinite. 
Regarding Claim 24, lines 2-3 recite “generally frustoconically”, however, this language renders the claim indefinite as it is unclear as to what Applicant is intending to encompass by “generally” “frustoconically” and what can be reasonably viewed as such. 
Regarding Claim 28, line 2 recites “most all of a flat portion”, however, this recitation renders the claim indefinite as it is unclear as to what Applicant is attempting to encompass. Specifically, the phrase “most all” is confusing and therefore it is unclear if Applicant is attempting to mean “most” or “all”. It would appear that Applicant is attempting to encompass “most” (i.e. more than 50%) of the flat portion but this is not clear. Further regarding Claim 28, line 3 recites “rubbery spall shield”, however, the term “rubbery” renders the claim further indefinite as it is unclear as to whether or not the Applicant is attempting to claim that the spall shield is of a rubber material or merely exhibits rubber like characteristics. 
Regarding Claim 29, line 10 recites “the keyway”, however, this limitation renders the claim indefinite as it lacks antecedent basis within the claim. It is unclear as to whether or not “the keyway” is referring to the “slot” previously defined or a different feature. 
Regarding Claim 31, the definition of the “outer sleeve”, in general, is unclear and therefore renders the claim indefinite. Specifically, lines 2-3 recite “a longitudinally extending inner slot” and subsequently, lines 3-5 recite “an outwardly protruding portion defining a radially outwardly protruding, longitudinally extending ridge over the slot, the ridge defining a transverse borehole”. These limitations render the claim indefinite as it is unclear as to how a ridge can extend “over” a slot as a slot is usually referred to as a blank space/hole like with no structure other than its edges defining the shape of the slot and therefore it is unclear as to a structural ridge can extend over a slot. Even further, it is unclear as to how a ridge can define a “borehole” as a “borehole” similarly to a slot, is usually referring to as an area that lacks structure other than its edges. Lastly, line 6 recites “permit about a 90 degree rotation of the cam”, however, it is unclear as to what is the intended scope of “about a 90 degree rotation” and how much deviation form 90 degrees this is encompassing. 
Regarding Claim 32, line 17 recites “a firing pin guide extending into the receiver, the inner sleeve and the muzzle”, however, “the inner sleeve” lacks antecedent basis within the claim and therefore, renders the claim indefinite. Further line 25 recites “the keyway”, however, this limitation renders the claim indefinite as it lacks antecedent basis within the claim. It is unclear as to whether or not “the keyway” is referring to the “slot” previously defined or a different feature.
Further regarding Claim 32, lines 37-39 recite “wherein the safety blocking element when engaged prevents the firing pin guide from moving…” This limitation renders the claim further indefinite as it is unclear as to what is meant by the “safety blocking element when engaged” and what the element is “engaged” with. 
Regarding Claim 33, the claim is rendered indefinite for the same reasoning as Claim 31 which is outlined above. 
Regarding Claim 35, lines 18-20 recite “a rubbery spall shield surrounding the distal end of the muzzle assembly and having a distal end approximately coplanar with the distal end of the muzzle assembly”. This limitation renders the claim indefinite as it is unclear as to what “rubbery” is intending to encompass. Specifically, it is unclear if Applicant is attempting to claim the spall shield being comprised of rubber or if the spall shield is merely exhibiting rubber like characteristics. Further it is unclear as to what is meant by “approximately coplanar” and what variation from coplanar the term “approximately” is intending to encompass. 
Regarding Claim 38, the claim recites “the magnet is generally cylindrical and is positioned in a borehold”. This limitation renders the claim indefinite as it is unclear as to what “generally cylindrical” is attempting to encompass.
Regarding Claim 39, line 1-2 recite “the magnet has a distal endface that is approximately coplanar with the distal endface of the rubbery spall shield.” However, this limitation renders the claim indefinite as it is unclear as to what “approximately coplanar” is intending to encompass and specifically, what variations from coplanar “approximately” is intending to refer to. Further, “the distal endface” lacks antecedent basis within the claim and it is unclear as to whether or not “the distal endface” is referring to the same feature as the “distal end” previously defined in Claim 35, in which Claim 39 indirectly depends from. 
Claims 25-27, 30, 34, 36, and 37 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite as they depend from at least one of the claims outlined above. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masas (US PGPUB 2012/0321413-cited in IDS).
Regarding Claim 21, Masas discloses a tool (10; Figures 1 and 4) for installing an explosively driven fastener (12; Figure 2), the fastener including a nail (14), an explosive load (126 within 16) attached to the nail, and a separate bracket (18; Para. 0053, 0064), the tool (10) comprising:
a receiver (main body 22; Figure 4); 
a firing pin plunger (48) located within the receiver (22), the firing pin plunger (48) having a proximal end (50) and a distal end (52); 
a firing spring (56) arranged to bias the firing pin plunger (48) out of the receiver (22; i.e. see Para. 0065; note the 112 rejections above; further the plunger must be capable of such given structural similarities between Masas and the instant application);
a firing pin (58), the firing pin (58) having a proximal end (70) and a distal end, the distal end being pointed, the firing pin (58) being separate from the firing pin plunger (48), the proximal end (70) of the firing pin (58) being removably coupled to the distal end (52 at recess 74) of the firing pin plunger (48; Para. 0057); 
a muzzle assembly (106) having a proximal end and a distal end (as shown), the proximal end arranged to receive the firing pin (58) and the distal end arranged to receive the nail (14) and explosive load (126, 16; Para. 0060), and a portion of the bracket (18), such that when the fastener (12) is placed on the distal end of the muzzle assembly (106) and the firing pin plunger (48) is biased out of the receiver (22) by the firing spring (56), the firing pin (58) strikes the explosive load (126 within 16) causing the explosive load to explode and drive the nail (14) out of the muzzle assembly (106; Para. 0065).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22, 23, 25, 26 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Masas (US PGPUB 2012/0321413-cited in IDS), in view of Smith (US Patent 3,438,449).
Regarding Claim 22, Masas discloses an inner sleeve (94; Figure 4) coaxially mounted within the receiver (22; Para. 0059), the inner sleeve (94) having a proximal end (flange 98) and a distal end (as shown), an inner sleeve spring (reset spring 104) biasing the inner sleeve (94) away from the receiver (22; see Figures 16-17; Paras. 0065-0066), however, Masas fails to explicitly disclose an annular spacer between the distal end of the annular sleeve and the proximal end of the muzzle assembly.  
Attention can be brought to the teachings of Smith which includes another tool (20; Figures 4-5) for driving a nail wherein the tool includes a firing pin (86), a firing pin guide (74), a muzzle assembly (insert 70) and a sleeve portion (lower portion 56 of housing 54) wherein an annular spacer (72; note that given the rounded structure of the tool, it can be reasonably assumed that the spacer is annular) is positioned between a distal end of the sleeve portion and a proximal end of the muzzle assembly (70), wherein the spacer (72) can be varied in thickness to adjust depth of the nail when driven (Col 4, lines 30-41).
The use of washers and other spacer type structures for adjustment of fastener driving tools is well known as exemplified by Smith. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated such an annular spacer in between the muzzle assembly and inner sleeve as taught by Smith into the tool of Masas. By modifying Masas in this manner, positon of the muzzle assembly can be adjusted relative to the remainder of the tool and therefore, the depth of the fastener when driven can be altered in a single adjustment as taught by Smith (Col 4, lines 38-41).
Note: it has been held that the provision of adjustability, where needed, involves routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954).


Regarding Claim 23, Masas, as modified, discloses the fastener (12; Figure 2) includes the nail (14), an explosive load (126) attached to the nail (14 via cap 16), and a separate bracket (18) loosely penetrated by the nail (14; see Para. 0064 and note that without further claimed details the term “loosely” can be interpreted broadly (see 112 rejections) such that since the nail moves relative to the bracket, it is loosely penetrating the bracket and it can be reasonably assumed the nail can be removed given an amount of force).  


Regarding Claim 25, Masas, as modified, discloses essentially all elements of the claimed invention but fails to explicitly disclose a second annular spacer having a different thickness longitudinally than the annular spacer to change a distance that the distal end of the nail protrudes from the distal end of the muzzle assembly. Attention can again be brought to the teachings of Smith which mention the altering of the spacer’s thickness to control the depth of the fastener when driven (see Col 4, lines 38-41). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have altered the thickness, as taught by Smith, of the spacer that is incorporated into Masas based on the desired depth of the fastener. In this particular instance, if the user would prefer to have the depth be more shallow, a thicker spacer would be readily selected.

Regarding Claim 26, Masas, as modified, discloses essentially all elements of the claimed invention but fails to explicitly disclose the spacer has an adequate thickness to cause the distal end of the nail to protrude in the range of 0.1 to 0.5 cm above the distal end of the muzzle assembly.  However, it would have been an obvious matter of design choice to a person of ordinary skill in the art at the time the invention was effectively filed to have altered the size of the spacer in order to cause the distal end of the nail to protrude in the range of 0.1 to 0.5 cm above the distal end of the muzzle assembly because Applicant has not disclosed that such a dimension provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with a spacer as taught by Smith and incorporated into Masas because the depth of the nail when fired and further when loaded can be controlled. Therefore, it would have been an obvious matter of design choice to modify Masas to obtain the invention as specified in the claim.
Further, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). In this instance, the device of Masas will perform in the same manner regardless of the amount the nail protrudes from the muzzle assembly. However, it is noted that one would not readily want the nail to extend out to the point where it falls out of the muzzle assembly. One of ordinary skill in the art at the time the invention was effectively filed would not have modified Masas, in view of Smith, in this manner.


Regarding Claim 29, Masas, as modified, discloses a firing pin guide (76; Figures 4-5) extending into the receiver (22), the inner sleeve (94) and the muzzle assembly (106; Para. 0058); 
the firing pin guide (76) having an outer flange (82); and 
the inner sleeve (94) having an inner flange (98) engageable by the outer flange (82; Para. 0059); 
a trigger plunger (88) and a trigger spring (92) mounted transversely in the firing pin plunger (48), the trigger (88) being biased radially outward from within the firing pin plunger (48; Para. 0058); 
wherein the firing pin guide (76) has a slot (86) extending from the proximal end and a widened area (90) in the slot to receive the trigger plunger (88), and the receiver (22) has an internal trigger shoe (26) receivable by the keyway (86) to depress the trigger plunger (88) by sliding over it (Para. 0058); 
wherein when the tool (10) is in a first resting position (i.e. Figure 13), the trigger plunger (88) rests in the widened area (90) of the slot (86) thereby limiting distal movement of the firing pin (58; Para. 0058), 28and 
when the tool (10) is in a second firing position (Figure 14), the trigger shoe (26) depresses the trigger plunger (88) out of engagement with the firing pin guide (76) and allows distal movement of the firing pin (58) under the action of the firing spring (56; see Paras. 0058, 0065).
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Masas (US PGPUB 2012/0321413-cited in IDS), in view of Smith (US Patent 3,438,449), as applied to Claim 29, and in further view of Oesterle (US Patent 3,610,504).
Regarding Claim 30, Masas, as modified, discloses the receiver (22) has a first end a second end and a sidewall extending between the first end and the second end (see Figure 5), the receiver (22) defining a transverse borehole (34) extending though the sidewall (see Figure 5).
 However, Masas, as modified, is silent on the tool (10) further comprising a safety blocking element mounted for radial movement in the borehole to selectively block the firing pin guide (76) from proximal movement, wherein the safety blocking element when engaged prevents the firing pin guide from moving sufficiently proximally for the trigger plunger to be depressed by the shoe.  
Attention can be brought to another fastener driving device (Figure 1) of Oesterle which includes a form of firing pin (18), a firing pin guide (9) and a safety blocking element (14; see Figures 3a-3b) mounted for radial movement (via spring 16) into a borehole (recess in 2) to selectively block the firing pin guide (9) from proximal movement (via engagement into 9a of 9), wherein the safety blocking element (14) when engaged prevents the firing pin guide (9) from moving sufficiently proximally such that firing is actuated (Col 2, lines 51-60).  Oesterle further teaches other safety blocking elements (i.e. detent 28, pin/spring 26/25) which are used for preventing inadvertent firing as well (see Col 3, lines 9-14).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated a radially biased safety blocking element as taught by Oesterle into the invention of Masas as incorporation of such blocking elements will prevent the tool from firing when not depressed against the workpiece/target material as taught by Oesterle (see Col 2, lines 54-59 and see Col 3, lines 9-14).
Claims 24 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Masas (US PGPUB 2012/0321413-cited in IDS), in view of Smith (US Patent 3,438,449), as applied to Claim 23, and in further view of Thompson (US Patent 7,575,139).
Regarding Claim 24, Masas, as modified by Smith, discloses essentially all elements of the claimed invention but fails to disclose the distal end of the muzzle assembly (106) is chamfered to nest a portion of the bracket which is bulged out generally frustoconically. 
Attention can be brought to the teachings of Thompson which disclose a muzzle assembly (28; Figure 1) wherein a distal end of the muzzle assembly (28) comprises a chamfered shape surface (107; Figure 5) such that a generally frustoconical bulge portion (119, 120; Figures 8 and 9) is nested therein (see Col 4, lines 8-11). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the distal end of the muzzle assembly of Masas such that it is chamfered as taught by Thompson. Modifying Masas in this manner would allow the tool of Masas to better support and align such fasteners as mentioned by Thompson (see Col 4, lines 11-14). 

Regarding Claim 27, Masas, as modified by Smith, discloses the distal end of the muzzle assembly (106 as modified) supports most of a flat portion of the bracket (18) around the bulge (see Figure 2; note the muzzle will readily support the flat portions of the bracket even if the muzzle is not directly contacting the flat portion, otherwise, the tool would not perform its disclosed function).  

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Masas (US PGPUB 2012/0321413-cited in IDS), in view of Smith (US Patent 3,438,449) and Thompson (US Patent 7,575,139), as applied to Claim 27, and in further view of Maglione (US PGPUB 2005/0211744).
Regarding Claim 28, Masas, as modified by Smith, discloses the distal end of the muzzle assembly (106) supports most of a flat portion of the bracket (18) around the bulge (see Figure 2; note the muzzle will readily support the flat portions of the bracket even if the muzzle is not directly contacting the flat portion, otherwise, the tool would not perform its disclosed function) but fails to disclose a rubbery spall shield surrounding the distal end of the muzzle assembly and carrying a magnet that is magnetically attached to a portion of the bracket.  
Attention can be brought to the teachings of Maglione which includes another fastener driving tool (10; Figure 1) which comprises a muzzle assembly (bolt guide 16) and an elastic spall shield (20) surrounding a distal end of the muzzle assembly (16; Para. 0024), wherein the elastic spall shield (20) carries a magnet (35) that is magnetically attached to a portion (section 41) of a bracket (40; Para. 0028).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have further modified Masas by incorporating a spall shield as taught by Maglione as incorporation of such a spall shield allows for a reliably secure attachment of the bracket while also providing additional holding force with the magnet as taught by Maglione (see Paras. 0013, 0016). 
Further, although neither Maglione or Masas disclose the spall shield being rubber, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have embodied the shield as a rubber material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations. In this particular instance, Maglione teaches an elastic type material in which rubber comprises such characteristics.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Masas (US PGPUB 2012/0321413-cited in IDS), in view of Oesterle (US Patent 3,610,504).
Regarding Claim 32, Masas discloses a tool (10; Figures 1 and 4) for installing an explosively driven fastener (12; Figure 2) including most of the claimed features (see the 102 rejection above of Claim 21 as Claim 32 includes essentially all of the claimed elements of Claim 21). 
Masas further discloses the tool (10) comprising a firing pin guide (76; Figures 4-5) extending into the receiver (22), the inner sleeve (94) and the muzzle assembly (106; Para. 0058); 
the firing pin guide (76) having an outer flange (82); and 
the inner sleeve (94) having an inner flange (98) engageable by the outer flange (82; Para. 0059); 
a trigger plunger (88) and a trigger spring (92) mounted transversely in the firing pin plunger (48), the trigger (88) being biased radially outward from within the firing pin plunger (48; Para. 0058); 
wherein the firing pin guide (76) has a slot (86) extending from the proximal end and a widened area (90) in the slot to receive the trigger plunger (88), and the receiver (22) has an internal trigger shoe (26) receivable by the keyway (86) to depress the trigger plunger (88) by sliding over it (Para. 0058); 
wherein when the tool (10) is in a first resting position (i.e. Figure 13), the trigger plunger (88) rests in the widened area (90) of the slot (86) thereby limiting distal movement of the firing pin (58; Para. 0058), 28 
when the tool (10) is in a second firing position (Figure 14), the trigger shoe (26) depresses the trigger plunger (88) out of engagement with the firing pin guide (76) and allows distal movement of the firing pin (58) under the action of the firing spring (56; see Paras. 0058, 0065),
wherein the receiver (22) has a first end a second end and a sidewall extending between the first end and the second end (see Figure 5), the receiver (22) defining a transverse borehole (34) ioextending though the sidewall (see Figure 5).
However, Masas does not disclose the tool (10) further comprising a safety blocking element mounted for radial movement in the borehole to selectively block the firing pin guide from proximal movement, wherein the safety blocking element when engaged prevents the firing pin guide from moving sufficiently proximally in the receiver for the trigger plunger to be depressed by the shoe.  
Attention can be brought to another fastener driving device (Figure 1) of Oesterle which includes a form of firing pin (18), a firing pin guide (9) and a safety blocking element (14; see Figures 3a-3b) mounted for radial movement (via spring 16) into a borehole (recess in 2) to selectively block the firing pin guide (9) from proximal movement (via engagement into 9a of 9), wherein the safety blocking element (14) when engaged prevents the firing pin guide (9) from moving sufficiently proximally such that firing is actuated (Col 2, lines 51-60).  Oesterle further teaches other safety blocking elements (i.e. detent 28, pin/spring 26/25) which are used for preventing inadvertent firing as well (see Col 3, lines 9-14).
It would have been obvious to one of ordinary skill in the art to have incorporated a radially biased safety blocking element as taught by Oesterle into the invention of Masas as incorporation of such blocking elements will prevent the tool from firing when not depressed against the workpiece/target material as taught by Oesterle (see Col 2, lines 54-59 and see Col 3, lines 9-14).


Claims 35-39 are rejected under 35 U.S.C. 103 as being unpatentable over Masas (US PGPUB 2012/0321413-cited in IDS), in view of Maglione (US PGPUB 2005/0211744).
Regarding Claim 35, Masas discloses a tool (10; Figures 1 and 4) for installing an explosively driven fastener (12; Figure 2) including most of the claimed features (see the 102 rejection above of Claim 21 as Claim 35 includes essentially all of the claimed elements of Claim 21). 
However, Mases fails to disclose a rubbery spall shield surrounding the distal end of the muzzle assembly and having a distal end approximately coplanar with the distal end of the muzzle assembly, the rubbery spall shield carrying a magnet for magnetically attaching to a portion of the bracket to locate the bracket until the firing pin strikes the explosive load.  
Attention can be brought to the teachings of Maglione which includes another fastener driving tool (10; Figure 1) which comprises a muzzle assembly (bolt guide 16) and an elastic spall shield (20) surrounding a distal end of the muzzle assembly (16; Para. 0024), wherein the distal ends of the spall shield (20) and muzzle assembly (16) are approximately coplanar (see Figure 1), and wherein the elastic spall shield (20) carries a magnet (35) that is magnetically attached to a portion (section 41) of a bracket (40) to locate it until firing (Para. 0028).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have further modified Masas by incorporating a spall shield as taught by Maglione as incorporation of such a spall shield allows for a reliably secure attachment of the bracket while also providing additional holding force with the magnet as taught by Maglione (see Paras. 0013, 0016). 
Further, although neither Maglione or Masas disclose the spall shield being rubber, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have embodied the shield as a rubber material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations. In this particular instance, Maglione teaches an elastic type material in which rubber comprises such characteristics.

Regarding Claim 36, Masas, as modified, discloses the spall shield (20 of Maglione) has a cutaway section (groove 23; see Figure 2) removed to provide a flat side face (as shown) to accommodate the bracket (i.e. 41; see abstract and Para. 0025).  

Regarding Claim 37, Masas, as modified,53 discloses wherein the magnet (35 of Maglione) is positioned between the muzzle assembly (16 of Maglione) and the flat side face (of groove 23; see Figure 2 of Maglione).  

Regarding Claim 38, Masas, as modified, discloses essentially all elements of the claimed invention including the magnet (35 of Maglione) being positioned in a borehole (see Figures 1-2 and Para. 0028 of Maglione as some form of borehole must be present for the magnet tor be embedded as disclosed) but fails to explicitly disclose the magnet is generally cylindrical. However, it would have been an obvious matter of design choice to a person of ordinary skill in the art at the time the invention was effectively filed to configure the magnet in a generally cylindrical shape because Applicant has not disclosed that the shape provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the magnet of Maglione, as incorporated into Masas, because the fastener will be effectively retained on the spall shield and in the muzzle assembly.
Therefore, it would have been an obvious matter of design choice to modify Masas to obtain the invention as specified in the claim
Note In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)  where the court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.

Regarding Claim 39, Masas, as modified, discloses essentially all elements of the claimed invention but fails to further disclose the magnet has a distal endface that is approximately coplanar with the distal endface of the rubbery spall shield.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have further incorporated a magnet that comprises an endface that is approximately coplanar with the spall shields distal endface since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. By including such a magnet, the magnet will be capable of providing further retention force to the flat portion of the bracket.  Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations

Allowable Subject Matter
Claims 31, 33, and 34 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See “Notice of References Cited”.
-Masas (US Patent 8,397,969) is recited in Applicant’s specification and therefore cited. 
-Reymond (USP 2,932,031) teaches a spall shield configuration.
-Lipsky (USP 6,820,789) teaches a rubber shield type structure with a magnet.
-Henning (USP 2,785,401) teaches a spall shield configuration with spacers.
-Losada (USP 5,178,503) and Popovich (USP 6,688,829) both disclose fastener with bracket configurations. 
-Termet (USP 3,104,396) teaches a muzzle with a magnet each having distal  endfaces approximately coplanar.
-CH304815A discloses a trigger plunger type structure in a fastener driving device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165.  The examiner can normally be reached on Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        2/23/2021